DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remark, filed 7/8/2021, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 

Claims 2 and 14 have been cancelled.

Allowable Subject Matter
Claims 1, 3-13 and 15 are allowed.

The following is an examiner’s statement of reasons for allowance:

“receive calibration instructions including a generated lookup table from the external computing device based on the recorded color measurements; and
calibrate the monitor using the calibration instructions received from the external computing device by performing a conversion of the recorded color measurements from gamma-corrected space to linear space via the lookup table by performing gamut manipulation using matrix multiplication to modify a color setting of the monitor; and
the external computing device, wherein the external computing device is to wirelessly transmit the calibration instructions to the monitor in response to the recorded color measurements exceeding a predetermined threshold of color”.

Regarding to claim 6, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“generate, by the external computing device, calibration instructions including a lookup table for the monitor based on the color measurements; 
transmit, by the external computing device, the generated calibration instructions to the monitor in response to the received recorded color measurements exceeding a predetermined threshold of color; and
cause, by the monitor, calibration of the monitor using the transmitted calibration instructions by performing a conversion of the color measurements from gamma-corrected 

Regarding to claim 11, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“generating, by the external computing device, calibration instructions including a lookup table for the monitor based on the received recorded color measurements;
wirelessly transmitting, by the external computing device, the calibration instructions to the monitor in response to the received recorded color measurements exceeding a predetermined threshold of color; and
calibrating, by a scaler processing resource of the monitor, the display of the monitor using the calibration instructions received from the external computing device by performing a conversion of the recorded color measurements from gamma-corrected space to linear space via the lookup table by performing gamut manipulation using matrix multiplication to modify a color setting of the monitor”.

Claims 3-5 are allowed due to dependency of claim 1. Claims 7-10 are allowed due to dependency of claim 6. Claims 12-13 and 15 are allowed due to dependency of claim 11.

Closest Reference Found
 	Closest prior art of record with regards the Examiner’s 35 U.S.C 103 rejection includes Holub (US 20060280360 A1) in view of Sakai (US 8405674 B2), and further in view of Deering .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HAI TAO SUN/Primary Examiner, Art Unit 2616